
	

114 HR 3798 RH: Due Process Restoration Act of 2015
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 539
		114th CONGRESS
		2d Session
		H. R. 3798
		[Report No. 114–697]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Financial Services
		
		July 21, 2016Additional sponsor: Mr. Emmer of Minnesota
			July 21, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		A BILL
		To amend the Securities Exchange Act of 1934 to permit private persons to compel the Securities and
			 Exchange Commission to seek legal or equitable remedies in a civil action,
			 instead of an administrative proceeding, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Due Process Restoration Act of 2015. 2.Private parties authorized to compel the Securities and Exchange Commission to seek sanctions by filing civil actions (a)In generalThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by adding at the end of title I the following:
				
					40.Private parties authorized to compel the Commission to seek sanctions by filing civil actions
 (a)Termination of administrative proceedingIn the case of any person who is a party to a proceeding brought by the Commission under a securities law, to which section 554 of title 5, United States Code, applies, and against whom an order imposing a cease and desist order and a penalty may be issued at the conclusion of the proceeding, that person may, not later than 20 days after receiving notice of such proceeding, and at that person’s discretion, require the Commission to terminate the proceeding.
 (b)Civil action authorizedIf a person requires the Commission to terminate a proceeding pursuant to subsection (a), the Commission may bring a civil action against that person for the same remedy that might be imposed.
 (c)Standard of proof in administrative proceedingNotwithstanding any other provision of law, in the case of a proceeding brought by the Commission under a securities law, to which section 554 of title 5, United States Code, applies, a legal or equitable remedy may be imposed on the person against whom the proceeding was brought only on a showing by the Commission of clear and convincing evidence that the person has violated the relevant provision of law..
 (b)Clerical amendmentThe table of contents of the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after the item relating to section 39 the following:
				
					
						40. Private parties authorized to compel the Commission to seek sanctions by filing civil actions..
			
	
		July 21, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
